Citation Nr: 1541429	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-21 66	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than April 27, 2010, for the award of a separate 10 percent rating for residual surgical scar, postoperative right ankle ligament tightening.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a stomach condition.  

4.  Entitlement to an increased rating for degenerative joint disease and chondromalacia patella, right knee, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for degenerative joint disease and chondromalacia patella, left knee, currently evaluated as 10 percent disabling.  





REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and one additional witness


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1990 to May 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In May 2011, the Veteran filed a notice of disagreement with the denial of service connection for bilateral hearing loss, the denial of service connection for a stomach condition, the effective date for a separate 10 percent rating for residual surgical scar, postoperative right ankle ligament tightening, and the assigned rating for his bilateral knee condition.  The Veteran was provided with a statement of the case in July 2013 and perfected his appeal with a July 2013 VA Form 9.  

The Veteran testified at a Board videoconference hearing in May 2015 and a copy of that transcript is of record.  

The issue of entitlement to service connection for tinnitus has been raised by the record in the May 2015 Board hearing transcript but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (5). 

A review of the Veteran's Veterans Benefits Management System (VBMS) file reveals the May 2015 hearing transcript.  The Veteran's Virtual VA file reveals VA treatment records dated December 1999 to December 2013 and October 2013 VA examinations.  

The issues of entitlement to service connection for a stomach condition and increased ratings for bilateral degenerative joint disease and chondromalacia patella are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final September 2008 rating decision, the Veteran was granted service connection for right ankle surgical scar s/p ligament tightening (claimed as right ankle) and assigned a 10 percent rating, effective May 27, 2008.  

2.  On April 27, 2010, the Veteran filed a claim for an increased rating for his "right ankle".  

3.  A June 2010 VA examination revealed a 2 inch by 1cm scar that was tender to palpation.  

4.  In an August 2010 rating decision, the Veteran was assigned a separate 10 percent rating for residual surgical scar, postoperative right ankle ligament tightening, effective April 27, 2010.

5.  There is no competent and credible evidence that demonstrates that the Veteran is entitled to a separate 10 percent rating prior to April 27, 2010, for residual surgical scar, postoperative right ankle ligament tightening.

6.  The Veteran does not have bilateral hearing loss for VA purposes.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 27, 2010, for the assignment of a separate 10 percent rating for residual surgical scar, postoperative right ankle ligament tightening, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2015).

2.  The claim of entitlement to service connection for bilateral hearing loss has no legal merit. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  These notice requirements were accomplished in a letter sent in July 2010, prior to the initial rating decision.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006). 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records and post-service VA treatment records have been associated with the claims file.  Additionally, a June 2011 response from the Social Security Administration (SSA) revealed the Veteran's SSA file has been destroyed.  Furthermore, the Veteran has not identified any pertinent treatment records that have not been requested or obtained.  

The Veteran was afforded VA examinations in September 2010 and October 2013.  The Board finds that the October 2013 VA audio examination report is adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, the Veteran has not asserted any material change in his reported bilateral hearing loss since his most recent VA examination; therefore, a remand for an additional VA examination is not necessary.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in May 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issues on appeal and clarified the Veteran's contentions regarding his hearing loss and entitlement to an earlier effective date.  Accordingly, the purpose of 38 C.F.R. § 3.103(c)(2) was fulfilled.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective date for the separate 10 percent rating for residual surgical scar, postoperative right ankle ligament tightening.  Specifically, the Veteran contends that the effective date should be May 27, 2008, the date he filed his original claim for service connection.  

Regarding claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred if a claim is received by VA within one year after that date; otherwise, the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2); see also Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998).

Turning to the evidence of record, a September 2008 rating decision granted service connection for right ankle surgical scar s/p ligament tightening (claimed as right ankle) and assigned a 10 percent rating, effective May 27, 2008.  The RO concluded that the Veteran's 5cm by 1cm well healed scar was noncompensable based on the August 2008 VA examination and made it part and parcel with the Veteran's moderate limitation of motion of the right ankle in assigning the 10 percent rating.  The Veteran did not appeal this decision and it became final based on the evidence of record at the time.  The September 2008 rating decision is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7104; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  The Board notes that CUE in the September 2008 decision is neither alleged nor raised by the record.

On April 27, 2010, the Veteran, in relevant part filed a claim for increase for his "right ankle".  The Veteran was afforded a VA examination in June 2010.  The examiner found that the Veteran's 2 inch by 1cm (right ankle) scar was tender to palpation.  Based on this evidence, in an August 2010 rating decision, the RO assigned a separate 10 percent rating for residual surgical scar, postoperative right ankle ligament tightening, effective April 27, 2010, the date of his claim for increase.  

Based on the above, the Board finds that an effective date earlier than April 27, 2010, for the award of a separate 10 percent rating for residual surgical scar, postoperative right ankle ligament tightening is not warranted.  Again, under the general rule, the effective date is the later of the date of claim or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  Here, the date of receipt of the claim was April 27, 2010.  A review of the claims file indicates that no other documents or communications of record may be interpreted as a formal or informal claim for an increased evaluation.  See 38 C.F.R. § 3.1(p), 3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  The Board also notes that VA treatment records dated during the relevant period are absent of any treatment of the Veteran's right ankle scar.  Additionally, there is no other evidence of record dated during the relevant time period indicating the severity of the Veteran's right ankle scar.  Therefore, it is factually ascertainable that the date entitlement arose was June 2010, the date evidence indicates the Veteran met the criteria for a 10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7804.

In reaching this decision the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection 

The Veteran contends that he has bilateral loss that is related to his active military service.  At the May 2015 Board hearing the Veteran reported that he damaged his right ear after shooting a 50 caliber and has had problems with it ever since.  The Veteran reported that during his military service he sometimes did not pass his audiograms.  The Veteran denied being given hearing aids by the VA.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Turning to the evidence of record, in-service audiograms dated January 1990, March 1990, July 1991, June 1992, March 1994, September 1994, December 1995 and January 1997 reveal that the Veteran's threshold levels in decibels (dbs) from 500 through 4000 Hertz  (Hz) were 15 dbs or less.  

Post-service VA treatment records dated December 1999 to November 2013 show that in June 2008 the Veteran reported that he felt he may have some hearing loss in his right ear.  In January 2009 the Veteran was noted as having right ear hearing loss.  There are no audiograms located in the Veteran's VA treatment records.  

The Veteran was afforded a VA examination in September 2010.  The Veteran's Maryland CNC was 94 percent in the left ear.  The examiner concluded that the Veteran's right ear was too unreliable to score.  The examiner explained that the Veteran was reluctant to guess on Maryland CNC tasks as requested.  The examiner also explained that the Veteran's right ear pure tone thresholds were felt to be elevated and not adequate for rating.  The Veteran's left ear pure tone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
10
5
25
20
25

The Veteran was afforded another VA examination in October 2013.  The Veteran's Maryland CNC was 94 percent in the right ear and 100 percent in the left ear.  Pure tone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
25
25
15
LEFT
15
15
20
20
20

Based on the above, the service and post-service medical records do not show the presence of a bilateral hearing disability for VA compensation purposes.  The findings on the audiometric tests conducted on the Veteran in service and after service do not meet the criteria of 38 C.F.R. § 3.385.  

The Board acknowledges the Veteran's assertions that he has bilateral hearing loss.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of bilateral hearing loss for VA purposes falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report symptoms of hearing loss any opinion regarding whether he has hearing loss for VA purposes requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376   (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that he has bilateral hearing loss for VA purposes.  

The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Section 3.385, as relevant here, prohibits a finding of a hearing disability where the requisite hearing status is not met.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Thus, it is apparent that the Veteran's bilateral hearing loss (as documented in the reports of examination in-service and post-service) does not constitute a "presently existing disability," for which service connection may be granted.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (upholding the Secretary's interpretation of 38 U.S.C. § 1131 to require a presently existing disability, and concluding that such a requirement comports with the other provisions of the statute as a whole); see also 38 U.S.C. § 1110 (West 2014) (to the same effect).  As a result, in a case such as this one, where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. at 430.  Accordingly, the claim of entitlement to bilateral hearing loss must be denied by operation of law.


ORDER

Entitlement to an effective date earlier than April 27, 2010, for the award of a separate 10 percent rating for residual surgical scar, postoperative right ankle ligament tightening, is denied.  

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Stomach Condition

The Veteran contends that he has a stomach condition that began in the military after taking Motrin for his knees.  

The Veteran's service treatment records show that he was prescribed Motrin on several occasions in-service.  An August 2, 1994 service treatment record shows that the Veteran was treated for stomach aches for the prior two weeks with diarrhea for the prior week.  The Veteran had upper abdominal cramping and aching.  Physical examination was within normal limits.  The Veteran was diagnosed with diarrhea illness.  The following day the Veteran was again seen for stomach pain.  The Veteran reported he was able to produce stool but the cramps were still present.  Physical examination was within normal limits.  The examiner diagnosed abdominal cramps probably secondary to G.E (gastroesophageal).  A December 8, 1995 service treatment records shows that the Veteran was treated for stomach cramping with diarrhea and dehydration for one day.  The Veteran was diagnosed with enteritis.  A  December 11, 1995, treatment record shows that the Veteran was treated for followup for diarrhea.  The examiner diagnosed resolving enteritis.  

The Veteran was afforded a VA examination in October 2013.  The examiner diagnosed gastroesophageal reflux disease (GERD).  The examiner noted that the Veteran reported ongoing burning and reflux since service.  The examiner concluded that he found no medical evidence to link the Veteran's GERD to the resolved enteritis found in service on December 8, 1995.  The examiner noted that that the December 11, 1995, treatment record showed the enteritis was resolving.  While the VA examiner concluded that the Veteran's GERD was not related to his in-service diagnosis of enteritis.  The examiner failed to acknowledge the August 1994 treatment for diarrhea.  As such, a remand is necessary to obtain an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  


Bilateral Knees

The Veteran contends that his service-connected bilateral knee degenerative joint disease with chondromalacia is more severe that reflected by his currently assigned ratings.  

The Board notes that the Court has repeatedly held that examinations provided to evaluate the extent of a veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see 38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 44.

In this case, the Veteran was afforded VA examinations in June 2010, October 2012, and October 2013.  At the October 2012 the Veteran reported flare-ups that cause difficulty in prolonged standing and walking.  At the October 2013 VA examination the Veteran reported flare-ups.  The examiner noted that the Veteran described the impact of the flare-ups as "10/10 qd".  The examiner also noted that that "under the Mitchell criteria there would be a 10 degree loss in flexion due to pain".  However, it is not clear if the examiner was addressing the Veteran's functional impairment during flare-ups or after repetitive use.  The Board thus finds that the October 2012 and October 2013 VA examiners failed to adequately address the Deluca and Mitchell requirements.  Therefore, on remand the Veteran should be afforded a new VA examination to determine the current severity of his service-connected bilateral knee disability.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records regarding his stomach condition and service-connected bilateral knee disability.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2.  Return the Veteran's claims file and a copy of this remand to the examiner that performed the October 2013 Esophageal Conditions examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD is related to his military service, to include in-service prescribed medication and August 1994 and December 1995 treatment for gastrointestinal issues?

In so opining, the examiner should specifically discuss the Veteran's lay assertions and other medical evidence of record in the rationale.

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3. Then, schedule the Veteran for a new VA examination to determine the current nature and severity of his bilateral degenerative joint disease and chondromalacia patella.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should note the degree of severity of any instability or subluxation of the knees, determine if the knees lock and if so the frequency of the locking, and note the presence of any effusion into the joints. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

In addition, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service connected bilateral knee disability. 

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


